PER CURIAM.
Petitioner Jessie Smith seeks a writ of habeas corpus to review alleged ineffective assistance of appellate counsel in Smith’s direct appeal of his convictions for kidnapping and assault.1 Smith asserts that his appellate counsel was ineffective for not raising an alleged deficiency of trial counsel in his direct appeal. We deny the petition.
It is well established that “appellate counsel is not ineffective for failing to raise a claim of ineffective assistance of trial counsel on direct appeal.” Ferrell v. State, 29 So.3d 959, 988 (Fla.2010); see also Stewart v. Crosby, 880 So.2d 529, 531 (Fla.2004); Rutherford v. Moore, 774 So.2d 637, 647-48 (Fla.2000); Suarez v. Dugger, 527 So.2d 190, 193 (Fla.1988); Blanco v. Wainwright, 507 So.2d 1377, 1384 (Fla.1987); Blackwell v. State, 831 So.2d 793, 794 (Fla. 5th DCA 2002).

Petition denied.

DAMOORGIAN, C.J., CIKLIN and LEVINE, JJ., concur.

. Smith v. State, 84 So.3d 1041 (Fla. 4th DCA 2012).